Citation Nr: 0400394	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 387	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois




THE ISSUES

To be clarified.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from May 1968 to December 
1970.  

The Board observes that a VA Form 9 that the veteran 
apparently submitted is not included in the claims file.  
According to a VA Form 119, Report of Contact, dated on March 
24, 2003, the RO had information that indicated that VA had 
in fact received a VA Form 9 on November 12, 2002.  In the 
Report of Contact, the RO confirmed that the VA Form 9 filed 
by the veteran was at that time missing from the file.  The 
RO noted that the veteran had not indicated a desire for a 
hearing.  How this was known by the RO is not clear, but no 
other information regarding the content of the veteran's 
substantive appeal was provided.  

A substantive appeal must indicate either that the appeal is 
being perfected as to all the issues in the statement of the 
case or supplemental statement of the case, or it must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (2003).  Here, while the veteran's claims were 
originally made for service connection for hearing loss and 
foot problems, and the veteran entered a notice of 
disagreement as to the rating decision that addressed both of 
these issues, without the veteran's substantive appeal, the 
Board cannot ascertain whether the veteran desires to appeal 
one or both issues addressed in the statement of the case.  
This information is necessary for the Board to take 
jurisdiction of any issue.  38 C.F.R. § 20.202.  
Consequently, the veteran should be asked to clarify which of 
the two issues the veteran desires to appeal.  (Considering 
that the veteran filed his appeal within the prescribed time 
limit for entering an appeal, his appeal is considered 
timely.  38 C.F.R. § 20.302 (2003).)  

In addition, a substantive appeal is the vehicle for a 
claimant to set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determinations.  38 C.F.R. § 20.202 (2003).  No 
arguments as to errors of fact or law have been entered.  Of 
course, this may be the result of not having a copy of the 
substantive appeal filed in November 2002.  This circumstance 
may also be in part due to the fact that the veteran's 
previously appointed representative withdrew representation 
just prior to certification of appeal.  Specifically, AMVETS 
entered a withdrawal letter effective March 14, 2003.  The 
letter indicates that the veteran was notified of the 
withdrawal.  Therefore, the withdraw satisfies the 
requirements under 38 C.F.R. § 20.608(a)(2003).  Considering 
these events, the veteran should be allowed the opportunity 
to re-submit argument as to any errors in fact or law.  
Without a copy of the VA Form 9 filed in November 2002, the 
veteran is otherwise deprived of the opportunity to refine 
his arguments on appeal to the Board.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board notes 
that the RO sent the veteran a letter dated in November 2001 
explaining what evidence was needed to establish service 
connection, asking for information as to any records that the 
veteran thought might help his claim, indicating where to 
send that evidence, and relating how VA would help the 
veteran obtain the evidence.  The RO asked the veteran to 
provide the information preferably within 30 days and noted 
that if the information was received within one year the 
veteran might be able to get paid from the date of the claim.  

A United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be notified 
of the provisions of the statute and 
implementing regulations. 

2.  The RO should provide the veteran an 
opportunity to clarify what issues he 
wishes to appeal and to present any 
specific argument of error in fact or law 
regarding those issues.  He should also 
be asked to state in writing whether he 
desires a hearing.  

3.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

